         Case 1:17-cr-00123-LAP Document 838 Filed 09/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 17-CR-123 (LAP)
ANGEL GUANCE,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Guance’s motion for

compassionate release (dkt. no. 837).          The Government shall

respond by October 14, and Mr. Guance may reply by October 28.

SO ORDERED.

Dated:     September 23, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
